UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-24121 FIRST NATIONAL COMMUNITY BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 23-2900790 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 102 E. Drinker St., Dunmore, PA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (570) 346-7667 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES| X | NO|| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES|| NO|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer," "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer || Accelerated Filer | X | Non-Accelerated Filer || Smaller reporting company || Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). Yes || No | X | Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date: Common Stock, $1.25 par value 16,248,570 shares (Title of Class) (Outstanding at November 6, 2009) Table of Contents FIRST NATIONAL COMMUNITY BANCORP, INC.
